DETAILED ACTION

This office action is responsive to the Applicant’s claim amendment filed on 05/03/2022.

Response to Arguments
Applicant’s arguments, filed on 05/03/2022, with respect to claim rejections under 35 USC 103, have been considered but are moot in view of a new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Farajidana et al (US 2010/0238824 A1) in view of Kim et al. (US 2018/0013477 A1).
Consider claim 1 and 28:
Farajidana discloses a method for feeding back a reference signal parameter (see paragraph 0017, where Farajidana describes a method for generating feedback data in beamforming operation; see paragraph 0025, where Farajidana describes processor implementation of the method), comprising: 
determining, by a terminal, at least one of a transmission parameter or a reception parameter of a reference signal (see paragraph 0018, where Farajidana describes that a demodulation reference signal (DM-RS) is used for generating feedback data; see paragraph 0025, where Farajidana describes that a wireless device is configured for generating the feedback data; see paragraph 0024, where Farajidana describes that the feedback data may be based on receive ports available); and
feeding back, by the terminal, the at least one of the transmission parameter or the reception parameter of the reference signal to a base station (see paragraph 0025, where Farajidana describes that the wireless device transmits the feedback data to the base station);
wherein when the reception parameter of the reference signal is determined by the terminal (see Fig. 2 and paragraph 0059, where Farajidana describes a wireless device 201b that includes a feedback computation module 210 which is used to generate feedback data 208; see paragraph 0061, where Farajidana describes that the feedback data 208 is included in an uplink message 222 and is sent to a base station 201a), the reception parameter comprises at least one of: receive antenna information, receive port information, receive beam information or receive mode information (see paragraph 0017, where Farajidana describes that the feedback data is generated using a determined mode; see paragraph 0024, where Farajidana describes that the feedback data may be based on receive ports available). 
Farajidana does not specifically disclose: when the transmission parameter of the reference signal is determined by the terminal and in condition that the reference signal is a measurement reference signal, the transmission parameter comprises: a rule for transmitting the measurement reference signal blocks.
Kim teaches: when a transmission parameter of a reference signal is determined by a terminal and in condition that the reference signal is a measurement reference signal, the transmission parameter comprises: a rule for transmitting the measurement reference signal blocks (see Fig. 18 and paragraphs 0157-0160, where Kim describes a receiver 1820 that receives a channel state information reference signal (CSI-RS) transmitted by a transmitter 1810 at step 1830, the receiver 1820 measures channel based on the reference signal CSI-RS at step 1835 and transmits a mapping rule to the transmitter 1810 at step 1855, then the transmitter 1810 applies the mapping rule at step 1865 to transmit downlink data to the receiver 1820; see paragraph 0157, where Kim describes that the reference signal CSI-RS is transmitted through downlink data channel; see Fig. 3 and paragraph 0073, where Kim describes that the transmitter may be a base station and the receiver may be a terminal).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: when the transmission parameter of the reference signal is determined by the terminal and in condition that the reference signal is a measurement reference signal, the transmission parameter comprises: a rule for transmitting the measurement reference signal blocks, as taught by Kim to modify the method of Farajidana in order to improve overall throughput, as discussed by Kim (see paragraph 0029).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Farajidana et al (US 2010/0238824 A1) in view of Kim et al. (US 2018/0013477 A1), as applied to claim 1 above, and further in view of Yang et al (US 2016/0029371 A1).
Consider claim 3:
	Farajidana in view of Kim discloses the method of claim 1 above. Farajidana discloses: when the transmission parameter of the reference signal is determined by the terminal and in condition that a type of the reference signal is a demodulation reference signal (see paragraph 0018, where Farajidana describes that a demodulation reference signal (DM-RS) is used for generating feedback data).
	Farajidana does not specifically disclose: indication information about a number of symbols for transmitting the demodulation reference signal.
	Yang teaches: indication information about a number of symbols for transmitting demodulation reference signal (see paragraph 0078, where Yang describes considering a method of controlling the number of demodulation reference signal (DMRS) symbols according to user equipment (UE) situation).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: indication information about a number of symbols for transmitting the demodulation reference signal, as taught by Yang to modify the method of Farajidana in order to enhance spectral efficiency and improve cell coverage, as discussed by Yang (see paragraph 0078).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Farajidana et al (US 2010/0238824 A1) in view of Kim et al. (US 2018/0013477 A1), as applied to claim 1 above, and further in view of Lee et al (US 2012/0300728 A1).
Consider claim 4:
	Farajidana in view of Kim discloses the method of claim 1 above. Farajidana discloses: feeding back, by the terminal, the at least one of the transmission parameter and the reception parameter to each of a plurality of different demodulation reference signal (see paragraphs 0024-0025, where Farajidana describes that the wireless device generates a feedback data based on receive ports available and the wireless device transmits the feedback data to the base station). 
	 Farajidana does not specifically discloses: demodulation reference signal resources are grouped.
	Lee teaches: demodulation reference signal resources are grouped (see paragraph 0101, where Lee describes demodulation reference signal (DMRS) resource group 1’ and DMRS resource group 2’).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: demodulation reference signal resources are grouped, as taught by Lee to modify the method of Farajidana in order to have simultaneously transmitted DMRS, as discussed by Lee (see paragraph 0101).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Farajidana et al (US 2010/0238824 A1) in view of Kim et al. (US 2018/0013477 A1), as applied to claim 1 above, and further in view of Kuo et al (US 2012/0281647 A1).
Consider claim 6:
	Farajidana in view of Kim discloses the method of claim 1 above. Farajidana discloses: feeding back, by the terminal, the at least one of the transmission parameter or the reception parameter (see paragraphs 0024-0025, where Farajidana describes that the wireless device generates a feedback data based on receive ports available and the wireless device transmits the feedback data to the base station).
	Farajidana does not specifically disclose: feeding back for each of a plurality of types of control channel configurations. 
	Kuo teaches: feeding back for each of a plurality of types of control channel configurations (see Fig. 5 and paragraph 0045, where Kuo describes a HARQ feedback for a Physical Unlink Control Channel configuration).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: feeding back for each of a plurality of types of control channel configurations, as taught by Kuo to modify the method of Farajidana in order to improve machine type communication, as discussed by Kuo (see paragraph 0005).

 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Farajidana et al (US 2010/0238824 A1) in view of Kim et al. (US 2018/0013477 A1), as applied to claim 1 above, and further in view of Hakseong Kim (US 2015/0043475 A1).
Consider claim 7:
	Farajidana in view of Kim discloses the method of claim 1 above. Farajidana discloses: feeding back, by the terminal, the at least one of the transmission parameter or the reception parameter (see paragraphs 0024-0025, where Farajidana describes that the wireless device generates a feedback data based on receive ports available and the wireless device transmits the feedback data to the base station).
	Farajidana does not specifically disclose: a plurality of different transmission areas, wherein the transmission areas are data transmission areas or control transmission areas. 
	Hakseong Kim teaches: data transmission areas (see paragraph 0026, where Kim describes data transmission areas formed by UEs).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a plurality of different transmission areas, wherein the transmission areas are data transmission areas or control transmission areas, as taught by Hakseong Kim to modify the method of Farajidana in order to increase network capacity, as discussed by Hakseong Kim (see paragraph 0026).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Farajidana et al (US 2010/0238824 A1) in view of Kim et al. (US 2018/0013477 A1), as applied to claim 1 above, and further in view of Yi (US 2016/0302167 A1).
Consider claim 9:
	Farajidana in view of Kim discloses the method of claim 1 above. Farajidana does not specifically disclose: a number of repeated transmissions of reference signals having a same transmission mode.
	Yi teaches: a number of repeated transmissions of reference signals having a same transmission mode (see paragraph 0197, where Yi describes a number of repeated transmission of a reference signal for synchronization).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a number of repeated transmissions of reference signals having a same transmission mode, as taught by Yi to modify the method of Farajidana in order to enhance efficiency of network, as discussed by Yi (see paragraph 0014).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Farajidana et al (US 2010/0238824 A1) in view of Kim et al. (US 2018/0013477 A1), as applied to claim 1 above, and further in view of Shimezawa et al (US 2012/0106388 A1).
Consider claim 10:
	Farajidana in view of Kim discloses the method of claim 1 above. Farajidana does not specifically disclose: feeding back, by the terminal, the reference signal parameter for each of P1 types of measurement reference signals, wherein P1 is an integer greater than 1. 
  	Shimezawa teaches: feeding back, by a terminal, a reference signal parameter for each of P1 types of measurement reference signals, wherein P1 is an integer greater than 1 (see paragraph 0015, where Shimezawa describes feeding back a first channel state and a second channel state measured by using a first channel state measurement reference signal and a second channel state measurement reference signal).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: feeding back, by the terminal, the reference signal parameter for each of P1 types of measurement reference signals, wherein P1 is an integer greater than 1, as taught by Shimezawa to modify the method of Farajidana in order to efficiently perform adaptive control, as discussed by Shimezawa (see paragraph 0012).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Farajidana et al (US 2010/0238824 A1) in view of Kim et al. (US 2018/0013477 A1), as applied to claim 1 above, and further in view of Geirhofer et al (US 2013/0301450 A1).
Consider claim 11:
	Farajidana in view of Kim discloses the method of claim 1 above. Farajidana does not specifically disclose: feeding back, by the terminal, the reference signal parameter for each of the P2 groups of reference signal resources, wherein P2 is an integer greater than 1.
	Geirhofer teaches: feeding back, by a terminal, a reference signal parameter for each of P2 groups of reference signal resources, wherein P2 is an integer greater than 1 (see paragraph 0076, where Geirhofer describes that multiple groups of reference signal resources may be configured to enable feedback of channel state information by a user equipment for each group).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: feeding back, by the terminal, the reference signal parameter for each of the P2 groups of reference signal resources, wherein P2 is an integer greater than 1, as taught by Geirhofer to modify the method of Farajidana in order to improve LTE technology, as discussed by Geirhofer (see paragraph 0006).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Farajidana et al (US 2010/0238824 A1) in view of Kim et al. (US 2018/0013477 A1), as applied to claim 1 above, and further in view of Yoshida et al (US 2015/0372766 A1).
Consider claim 12:
	Farajidana in view of Kim discloses the method of claim 1 above. Farajidana does not specifically disclose: a type of the reference signal is a phase noise compensation reference signal, the transmission parameter comprises: indication information about a number of symbols for transmitting the phase noise compensation reference signal.  
	Yoshida teaches: a type of the reference signal is a phase noise compensation reference signal, the transmission parameter comprises: indication information about a number of symbols for transmitting the phase noise compensation reference signal (see Fig. 5 and paragraph 0071, where Yoshida describes that a phase noise compensation pilot signal is used for phase noise compensation, a pilot symbol detection unit 441 detects the number of pilot symbols).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a type of the reference signal is a phase noise compensation reference signal, the transmission parameter comprises: indication information about a number of symbols for transmitting the phase noise compensation reference signal, as taught by Yoshida to modify the method of Farajidana in order to suppress an increase in circuit scale, as discussed by Yoshida (see paragraph 0007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631